EXHIBIT 10.28

Execution Copy

PURCHASE AGREEMENT

BY AND AMONG

GIP-A HOLDING (CHK), L.P.,

GIP-B HOLDING (CHK), L.P.

AND

GIP-C HOLDING (CHK), L.P.

AS SELLERS

AND

THE WILLIAMS COMPANIES, INC.

AS BUYER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page   ARTICLE I DEFINITIONS      2   

Section 1.01

   Definitions      2   

Section 1.02

   Rules of Interpretation      2    ARTICLE II SALE AND PURCHASE      2   

Section 2.01

   Sale and Purchase      2   

Section 2.02

   Purchase Price Adjustment for Distributions      3   

Section 2.03

   Closing      3    ARTICLE III REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
THE SELLERS      3   

Section 3.01

   Existence      3   

Section 3.02

   Validity of Agreement; Authorization      3   

Section 3.03

   Consents and Approvals      4   

Section 3.04

   No Breach      4   

Section 3.05

   Ownership, Due Authorization and Transfer of Subject Interests      5   

Section 3.06

   Litigation      5   

Section 3.07

   Financial Advisors      5   

Section 3.08

   Solvency      5   

Section 3.09

   ACMP Subscription Agreement Representations of the Sellers      6   

ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CERTAIN ACQUIRED
COMPANIES

     6   

Section 4.01

   Formation; Due Qualification and Authority      6   

Section 4.02

   Power and Authority to Act      6   

Section 4.03

   Capitalization      7   

Section 4.04

   Enforceability of Operative Agreements      9   

Section 4.05

   Financial Statements; SEC Reports; Disclosure Controls; Sarbanes-Oxley Act of
2002      9   

Section 4.06

   Entities      11   

Section 4.07

   Listing      11   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

 

          Page  

Section 4.08

   Taxes      11    ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER     
11   

Section 5.01

   Existence      11   

Section 5.02

   Validity of Agreement; Authorization      12   

Section 5.03

   Consents and Approvals      12   

Section 5.04

   No Breach      12   

Section 5.05

   Investment Intent      12   

Section 5.06

   Available Funds      13   

Section 5.07

   Financial Advisors      13   

Section 5.08

   ACMP Subscription Agreement Representations of the Buyer      13   

Section 5.09

   Litigation      13    ARTICLE VI COVENANTS      13   

Section 6.01

   Consummation of the Transaction      13   

Section 6.02

   Conduct Pending the Closing      14   

Section 6.03

   Access to Information      15   

Section 6.04

   Cooperation      16   

Section 6.05

   Public Statements      16   

Section 6.06

   Confidentiality      17   

Section 6.07

   Exclusivity      18    ARTICLE VII CLOSING      19   

Section 7.01

   Conditions Precedent to Obligations of the Parties      19   

Section 7.02

   Conditions Precedent to Obligations of the Buyer      20   

Section 7.03

   Conditions Precedent to Obligations of the Sellers      21   

Section 7.04

   Seller Deliveries      21   

Section 7.05

   Buyer Deliveries      22    ARTICLE VIII INDEMNIFICATION, COSTS AND EXPENSES
     23   

Section 8.01

   Survival of Representations and Warranties      23   

Section 8.02

   Indemnification      24   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

 

          Page  

Section 8.03

   Indemnification Procedure      25   

Section 8.04

   Limitations      26   

Section 8.05

   Calculation of Losses      28   

Section 8.06

   No Duplication      28   

Section 8.07

   Tax Treatment of Indemnity Payments      28   

Section 8.08

   Exclusive Remedy      28   

Section 8.09

   No Reliance      30    ARTICLE IX TAX MATTERS      31   

Section 9.01

   Transfer Taxes      31    ARTICLE X TERMINATION      31   

Section 10.01

   Termination of Agreement      31   

Section 10.02

   Procedure Upon Termination      32   

Section 10.03

   Effect of Termination      32    ARTICLE XI GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL      32   

Section 11.01

   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial      32   

Section 11.02

   Provision in respect of Debt Financing Sources      33    ARTICLE XII
MISCELLANEOUS      34   

Section 12.01

   Amendments and Modifications      34   

Section 12.02

   Waiver of Compliance; Consents      34   

Section 12.03

   Notices      34   

Section 12.04

   Assignment      36   

Section 12.05

   Expenses      36   

Section 12.06

   Specific Performance      36   

Section 12.07

   Entire Agreement      36   

Section 12.08

   Severability      37   

Section 12.09

   Disclosure Schedules      37   

Section 12.10

   Third Party Beneficiaries      38   

Section 12.11

   Facsimiles; Electronic Transmission; Counterparts      38   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

 

          Page  

Section 12.12

   Time of Essence      38   

Section 12.13

   Sealed Instrument      38   

Section 12.14

   CMO Purchase Agreement      39   

Section 12.15

   Right to Rely      39   

Section 1.01

   Definitions      A-1   

Section 1.02

   Rules of Interpretation      A-11   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

EXHIBITS AND SCHEDULES

 

Exhibit A    Definitions; Rules of Interpretation Schedule 1.01    Seller
Subject Interests / Purchase Price Allocation Schedule 2.01    Sellers Knowledge
Persons Schedule 2.02    Buyer Knowledge Persons

 

v



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”), dated as of December 11, 2012, is
entered into by and among GIP-A Holding (CHK), L.P. (“GIP-A”), a Delaware
limited partnership, GIP-B Holding (CHK), L.P. (“GIP-B”), a Delaware limited
partnership and GIP-C Holding (CHK), L.P. (“GIP-C”), a Delaware limited
partnership (each a “Seller” and collectively, the “Sellers”) and The Williams
Companies, Inc., a Delaware corporation (the “Buyer”).

WHEREAS, the Sellers own (i) 34,538,061 Subordinated Units (as defined herein)
of Access Midstream Partners, L.P., a Delaware limited partnership (such entity,
the “Partnership” and such Subordinated Units, the “Seller Subordinated Units”),
and (ii) 500 AMV Units (as defined herein) of Access Midstream Ventures, L.L.C.,
a Delaware limited liability company (such entity, “AMV” and such AMV Units, the
“Seller AMV Units” and together with the Seller Subordinated Units, the “Subject
Interests”), in each case, held by the Sellers as set forth on Schedule 1.01;

WHEREAS, the Buyer desires to purchase the Subject Interests from the Sellers
and the Sellers desire to sell the Subject Interests to the Buyer, in each case,
upon the terms and subject to the conditions set forth in this Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Partnership is
entering into a Unit Purchase Agreement with Chesapeake Midstream Development,
L.L.C. (the “CMO Purchase Agreement”) pursuant to which the Partnership would,
subject to the terms and conditions set forth in the CMO Purchase Agreement,
acquire all of the issued and outstanding equity interest in Chesapeake
Midstream Operating, L.L.C. (such transaction, the “CMO Disposition”); and

WHEREAS, concurrently with the execution of the CMO Purchase Agreement, GIP II
Hawk Holdings Partnership, L.P. (“GIP II Hawk Holdings”), the Buyer and the
Partnership are entering into a Subscription Agreement (the “ACMP Subscription
Agreement”), pursuant to which the Buyer and GIP II Hawk Holdings would, subject
to the terms and conditions set forth in the ACMP Subscription Agreement,
acquire from the Partnership additional equity interests in the Partnership
(such transaction, the “ACMP Equity Issuance”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Buyer and the Sellers hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
Section 1.01 of Exhibit A.

Section 1.02 Rules of Interpretation. Unless expressly provided to the contrary
in this Agreement, this Agreement shall be interpreted in accordance with the
provisions set forth in Section 1.02 of Exhibit A.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase.

(a) Subject to the terms and conditions of this Agreement, at the Closing, the
Sellers hereby agree to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Sellers, the Subject Interests and in consideration therefor,
the Buyer agrees to pay the Sellers $1,823,162,000 in cash subject to adjustment
as set forth in Section 2.02 (the “Purchase Price”), in accordance with
Section 2.01(b). With respect to each Seller, the Purchase Price shall be paid
in proportion to the percentage set forth opposite such Seller’s name in
Schedule 1.01.

(b) The Purchase Price shall be paid in cash by wire transfer of immediately
available funds to such account(s) as shall be designated by the Sellers at
least three (3) Business Days prior to the Closing Date.

(c) The Parties hereby agree that Schedule 1.01 shall be deemed to be the
allocation of the Purchase Price for applicable Tax purposes and the Parties
shall prepare and file all applicable Tax Returns in a manner consistent with
such allocation and this Section 2.01(c). The Parties will endeavor in good
faith to agree to any additional detailed allocation for Tax purposes as may be
necessary.

 

-2-



--------------------------------------------------------------------------------

Section 2.02 Purchase Price Adjustment for Distributions. The Purchase Price
shall be reduced by the amount (expressed as a dollar value) of any AMV Unit
Distributions and any Subordinated Unit Distributions. “AMV Unit Distributions”
means the amount of any distribution made or declared by AMV in respect of the
Seller AMV Units in respect of any quarter commencing on or after October 1,
2012 as to which the Sellers are the record holders of the Seller AMV Units on
and with respect to the record date for such distributions. “Subordinated Unit
Distributions” means the amount of any distributions made or declared by the
Partnership in respect of the Seller Subordinated Units in respect of any
quarter commencing on or after October 1, 2012 as to which the Sellers are the
record holders of the Seller Subordinated Units on and with respect to the
record date for such distributions.

Section 2.03 Closing. The closing of the transactions referred to in
Section 2.01(a) (the “Closing”) shall take place at the offices of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022, concurrently with the
“Closing” under the CMO Purchase Agreement, subject to the prior or concurrent
satisfaction or valid waiver of all of the closing conditions set forth in
Section 7.01, Section 7.02 and Section 7.03, or at such other place and on such
other date or time as the Parties may mutually agree (the date and time on which
the Closing takes place, the “Closing Date”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS

The Sellers jointly and severally represent and warrant to the Buyer as of the
date hereof and as of the Closing Date as follows:

Section 3.01 Existence. Each Seller (a) is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of organization and (b) has
all requisite power, and has all material governmental licenses, authorizations,
consents and approvals, necessary to own its properties and carry on its
business as now being conducted, except where the failure to have such licenses,
authorizations, consents and approvals would not have a Seller Material Adverse
Effect.

Section 3.02 Validity of Agreement; Authorization. Each Seller has the requisite
power and authority to enter into the Transaction Documents to which it is or
will be party, and to carry out its obligations thereunder. The execution and
delivery of the Transaction Documents and the performance of each Seller’s
obligations thereunder have been duly authorized by the board of managers, board
of directors or similar governing body of such Seller or its general partner and
no other proceedings on the part of such Seller or its general partner are
necessary to authorize such execution, delivery and performance. Each of the
Transaction Documents to which a Seller

 

-3-



--------------------------------------------------------------------------------

is or will be a party has been (in the case of this Agreement and the
Transaction Documents executed on the date hereof), or will be at the Closing
(in the case of any other Transaction Documents), duly executed and delivered by
such Seller and constitutes, or will constitute at the Closing, as applicable,
such Seller’s valid and binding obligation, enforceable against such Seller in
accordance with its terms (except to the extent that its enforceability may be
limited by the Remedies Exception).

Section 3.03 Consents and Approvals. No consent, approval, waiver or
authorization of, or filing, registration or qualification with any Governmental
Authority or any other Person is required on the part of any Seller for such
Seller to execute and deliver the Transaction Documents to which it is or will
be party, or to perform its respective obligations thereunder, other than any
consent, approval, waiver or authorization that would not have a Seller Material
Adverse Effect or Company Material Adverse Effect. For purposes of
clarification, the Parties acknowledge that the Sellers are not making any
representation and warranty in this Section 3.03 with respect to any Contract to
which a Seller is not, but an Acquired Company is, a party.

Section 3.04 No Breach. The execution, delivery and performance by each Seller
of the Transaction Documents to which it is or will be a party, and compliance
by each Seller with the terms and provisions thereof, do not and will not
(a) violate any provision of any Law applicable to (i) such Seller, AMV or the
General Partner or any of their respective properties or (ii) the Partnership,
any of the Subsidiaries of the Partnership or any of their respective
properties, (b) result in any breach or violation of any provision of the
Organizational Documents of (i) such Seller, AMV or the General Partner or
(ii) the Partnership and each of the Subsidiaries of the Partnership, (c) result
in any material violation or breach of or constitute (with or without due notice
or lapse of time or both) a material default under any Contract to which any
Seller, AMV or the General Partner is a party or by which any Seller AMV, the
General Partner or any of their respective properties may be bound or receives
any material right or benefit or (d) except as expressly provided in the
Transaction Documents, result in the loss by any Seller, AMV or the General
Partner of, or confer, grant, accelerate, give rise to or vest, for the benefit
of any Person other than any Seller, AMV, the General Partner or any Affiliate
thereof, any right, remedy or benefit, including any right of offer, refusal,
termination, cancellation or acceleration, under any Contract to which any
Seller, AMV or the General Partner is a party or by which any Seller, AMV, the
General Partner or any of their respective properties may be bound or receives
any material right or benefit. For the avoidance of doubt, this Section 3.04
shall not cover Contracts to which the General Partner is a party or is bound
solely on behalf of another Acquired Company or properties of any Acquired
Company not otherwise held or owned directly by the General Partner.

 

-4-



--------------------------------------------------------------------------------

Section 3.05 Ownership, Due Authorization and Transfer of Subject Interests.

(a) Each Seller is the record and beneficial owner of the Subject Interests set
forth opposite its name on Schedule 1.01, free and clear of any and all
Encumbrances (other than Encumbrances existing under the Partnership Agreement,
the AMV LLC Agreement or those arising under applicable securities Laws). Each
Seller has the power, authority and legal capacity to sell, transfer, assign and
deliver the Subject Interests held by it as provided in this Agreement, and such
delivery will convey to the Buyer good and marketable title to such Subject
Interests, free and clear of any and all Encumbrances (other than Encumbrances
existing under the Partnership Agreement, the AMV LLC Agreement and those
arising under applicable securities Laws).

(b) All of the Subject Interests have been duly authorized and validly issued in
accordance with the Organizational Documents of the Partnership and AMV, as
applicable, are fully paid (to the extent required by the Organizational
Documents of the Partnership and AMV, as applicable) and nonassessable (except
as such nonassessability may be affected by Section 17-607 of the DRULPA and
Section 18-607 of the DLLCA).

(c) Except as set forth in the AMV LLC Agreement, there are no outstanding
options, warrants or similar rights to purchase or acquire from any Seller any
of the Subject Interests.

Section 3.06 Litigation. As of the date hereof, there are no Proceedings pending
or, to the Knowledge of the Sellers, threatened, against any of the Sellers or
to which any of the Sellers is otherwise a party or, to the Knowledge of the
Sellers, a threatened party, challenging the transactions contemplated by the
Transaction Documents or otherwise relating to such transactions, the Subject
Interests or the Transaction Documents.

Section 3.07 Financial Advisors. No Seller has incurred any Liability for fees
of any broker, finder or financial advisor in respect of the transactions
contemplated by this Agreement for which any Acquired Company or the Buyer will
have any responsibility or Liability whatsoever.

Section 3.08 Solvency. There are no bankruptcy, insolvency, reorganization,
receivership or arrangement procedures pending with respect to, being
contemplated by, or, to

 

-5-



--------------------------------------------------------------------------------

the Knowledge of the Sellers, threatened against any Seller, and both before and
after consummation of the respective transactions contemplated by the
Transaction Documents, each Seller (a) will be able to pay its debts, including
its stated and contingent liabilities, as they mature, (b) will not have
unreasonably small capital for the business in which it is or will be engaged
and (c) will be solvent.

Section 3.09 ACMP Subscription Agreement Representations of the Sellers. The
representations and warranties of GIP II Hawk Holdings Partnership, L.P., in the
ACMP Subscription Agreement are true and correct in all material respects.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CERTAIN

ACQUIRED COMPANIES

The Sellers jointly and severally represent and warrant to the Buyer as of the
date hereof and as of the Closing Date as follows:

Section 4.01 Formation; Due Qualification and Authority. Each of the General
Partner, AMV and the Partnership is a limited partnership or limited liability
company, as the case may be, and each of the foregoing (a) is duly formed,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation, organization or formation, as the case may be and (b) is duly
authorized, qualified or licensed to do business and is in good standing in each
jurisdiction in which such entity currently conducts businesses or owns,
operates, leases, licenses, uses or operates any properties or assets. The
Sellers, the General Partner, AMV or the Partnership have delivered to the Buyer
true, correct and complete copies of the Organizational Documents of each of the
General Partner, AMV and the Partnership, in each case as currently in effect.
All such Organizational Documents are in full force and effect, and none of the
General Partner, AMV or the Partnership is in violation of any provision of any
of its respective Organizational Documents.

Section 4.02 Power and Authority to Act.

(a) General Partner. The General Partner has full limited liability company
power and authority to act as the general partner of the Partnership.

(b) Manager. AMV has full limited liability company power and authority to act
as the manager of the General Partner. The Partnership has full limited
partnership power and authority to act as the manager of OLLC.

 

-6-



--------------------------------------------------------------------------------

Section 4.03 Capitalization.

(a) Partnership. As of the date of this Agreement, the issued and outstanding
partnership interests of the Partnership consist of 78,923,118 Common Units,
69,076,122 Subordinated Units, 3,020,390 corresponding Notional General Partner
Units, the Incentive Distribution Rights and any limited partnership interests
issued to independent directors and officers of the General Partner pursuant to
the Partnership’s long-term incentive plan. As of the date hereof, the Seller
Subordinated Units represent a 22.87% Percentage Interest (as defined in the
Partnership Agreement).

(b) General Partner Interest and the Incentive Distribution Rights in the
Partnership. The General Partner is the sole general partner of the Partnership
and owns a 2.0% general partner interest in the Partnership (the “GP Interest”),
and all of the Incentive Distribution Rights, the GP Interest and the Incentive
Distribution Rights have been duly authorized and validly issued in accordance
with the Partnership Agreement and have been fully paid (to the extent required
under the Partnership Agreement) and, in the case of the Incentive Distribution
Rights, are nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the DRULPA), and the
General Partner owns such GP Interest and Incentive Distribution Rights free and
clear of all Encumbrances and restrictions imposed thereon by applicable
securities Laws or by the Partnership Agreement.

(c) General Partner. AMV is the sole member of the General Partner and owns 100%
of the limited liability company interests in the General Partner; such limited
liability company interests have been duly authorized and validly issued in
accordance with the General Partner LLC Agreement and have been fully paid (to
the extent required under the General Partner LLC Agreement) and are
nonassessable (except as such nonassessability may be affected by matters
described in Sections 18-303, 18-607 and 18-804 of the DLLCA); and AMV owns such
limited liability company interests free and clear of all Encumbrances other
than restrictions imposed thereon by applicable securities Laws or by the
General Partner LLC Agreement.

(d) Manager. Prior to the Closing, (i) the Sellers collectively own 50% and
(ii) GIP II Eagle Holdings Partnership, L.P. (“GIP Eagle”) owns 50%, of the
issued and outstanding limited liability company interests in AMV. All of such
interests have been duly authorized and validly issued in accordance with the
AMV LLC Agreement and are fully paid (to the extent required under the AMV LLC
Agreement) and nonassessable (except as such

 

-7-



--------------------------------------------------------------------------------

nonassessability may be affected by Sections 18-303, 18-607 and 18-804 of the
DLLCA); and the Sellers own such limited liability company interests free and
clear of all Encumbrances other than restrictions imposed thereon by applicable
securities Laws or by the AMV LLC Agreement.

(e) Except as set forth in the Organizational Documents of the General Partner,
AMV or the Partnership, (i) there are no preemptive rights, options rights,
warrants, appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, subscription agreements, rights of first offer, rights of
first refusal, tag along rights, drag along rights, subscription rights or
commitments or other rights or Contracts of any kind or character relating to or
entitling any Person to purchase or otherwise acquire any equity interests of
the General Partner, AMV or the Partnership or requiring any such entity to
issue, transfer, convey, assign, redeem, exchange or otherwise acquire or sell
any equity interests, (ii) no equity interests of the General Partner, AMV or
the Partnership are reserved for issuance, other than the equity interests to be
issued as contemplated by the ACMP Subscription Agreement, and (iii) assuming
the accuracy of the representations of the Buyer set forth in Section 5.05, the
delivery or sale of the Subject Interests as contemplated by this Agreement is
exempt from registration requirements of the Securities Act.

(f) None of the Subject Interests have been offered, issued, sold or transferred
in violation of any applicable Law or preemptive or similar rights. Other than
the Registration Rights Agreement, none of the Acquired Companies is under any
obligation, contingent or otherwise, by reason of any Contract, to register the
offer and sale or resale of any of the Subject Interests under the Securities
Act.

(g) The Seller Subordinated Units and Seller AMV Units have, as of the date
hereof, those rights, preferences, privileges and restrictions governing the
Seller Subordinated Units and Seller AMV Units as are reflected in the Current
Partnership Agreement and the Third Amended and Restated Limited Liability
Company Agreement of AMV dated June 29, 2012 as amended by the Amendment No. 1
to the Third Amended and Restated Limited Liability Company Agreement of AMV
dated July 24, 2012 (the “Current AMV Agreement”), respectively.

(h) The Common Units issuable upon conversion of the Seller Subordinated Units
have been duly authorized in accordance with the Current Partnership Agreement
and, when issued and delivered to the Buyer as contemplated in accordance with
the Partnership Agreement, will be validly issued, fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware Act).

 

-8-



--------------------------------------------------------------------------------

Section 4.04 Enforceability of Operative Agreements.

(a) Partnership Agreement. The Current Partnership Agreement has been duly
authorized, executed and delivered by the General Partner and is a valid and
legally binding agreement of the General Partner, enforceable against the
General Partner in accordance with its terms.

(b) General Partner LLC Agreement. The Fourth Amended and Restated Limited
Liability Company Agreement of the General Partner dated June 29, 2012, as
amended by the Amendment No. 1 to the Fourth Amended and Restated Limited
Liability Company Agreement of the General Partner dated as of July 23, 2012
(the “Current GP Agreement”) has been duly authorized, executed and delivered by
the General Partner and AMV and is a valid and legally binding agreement of the
General Partner and AMV, enforceable against each of the General Partner and AMV
in accordance with its terms.

(c) AMV LLC Agreement. The Current AMV Agreement has been duly authorized,
executed and delivered by AMV, GIP Eagle and the Sellers and is a valid and
legally binding agreement of each of AMV, GIP Eagle and the Sellers, enforceable
against each of AMV, GIP Eagle and the Sellers in accordance with its terms.

Section 4.05 Financial Statements; SEC Reports; Disclosure Controls;
Sarbanes-Oxley Act of 2002.

(a) The Partnership SEC Documents set forth true and complete copies of the
following financial statements (collectively, the “Financial Statements”):
(i) the audited consolidated balance sheet of the Partnership (with related
statements of income, changes in equity and cash flows) as of, and for the years
ended on December 31, 2010 and December 31, 2011 and for the period from
October 1 through December 31, 2009 and for the period from January 1 through
September 30, 2009 (the “Audited Financial Statements”); and (ii) the unaudited
balance sheets of the Partnership as of September 30, 2012 and September 30,
2011 (with related statements of income, changes in equity, and cash flows for
the respective nine-month periods then ended as well as the three-month period
ended September 30, 2012 ) (the “Unaudited Financial Statements”).

 

-9-



--------------------------------------------------------------------------------

(b) The Financial Statements were prepared in accordance with GAAP (except that
the Unaudited Financial Statements do not contain all footnotes required under
GAAP and are subject to customary quarter or year-end adjustments that are not
individually or in the aggregate material). The Audited Financial Statements
fairly present, in all material respects, the consolidated assets and
liabilities and results of operations of the Partnership as of the respective
dates thereof and for the respective periods covered thereby. The Unaudited
Financial Statements fairly present, in all material respects, the consolidated
assets and liabilities and results of operations of the Partnership as of
September 30, 2012 and September 30, 2011, subject to customary quarter or
year-end adjustments that are not individually or in the aggregate material and
the absence of certain footnote disclosures.

(c) SEC Reports. Since January 1, 2012, the Partnership has filed with or
furnished to the Commission on a timely basis all Partnership SEC Documents
required to be filed by it under the Exchange Act or Securities Act. As of the
time it was filed with or furnished to the Commission (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing and in the case of registrations statements, solely on the dates of
effectiveness): (i) each of the Partnership SEC Documents complied in all
material respects with the applicable requirements of the Securities Act or the
Exchange Act (as the case may be); and (ii) none of the Partnership SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of the date hereof, there are no outstanding or
unresolved material comments received from the Commission with respect to any of
the Partnership SEC Documents.

(d) Disclosure Controls. To the Knowledge of the Sellers, the Partnership has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15 of the Exchange Act),
(b) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Partnership in the reports it files
or will file or submit under the Exchange Act, as applicable, is accumulated and
communicated to management of the General Partner and each other Acquired
Company, including their respective principal executive officers and principal
financial officers, as appropriate, to allow timely decisions regarding required
disclosure to be made, and (c) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established to the extent required by Rule 13a-15 of the Exchange Act.

 

-10-



--------------------------------------------------------------------------------

(e) Sarbanes-Oxley. To the Knowledge of the Sellers, the Partnership and the
directors and officers of the General Partner in their capacities as such, are
in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, the rules and regulations promulgated thereunder and
the rules of the New York Stock Exchange that are effective and applicable to
the Partnership.

Section 4.06 Entities. Other than the Partnership and its Subsidiaries, the
General Partner does not own, directly or indirectly, any equity or similar
interest or long-term debt securities of any Person; and other than the GP
Interest and Incentive Distribution Rights (as defined in the Partnership
Agreement), the General Partner does not directly own any material assets,; and
the General Partner does not have any material liabilities independent of the
Partnership and its Subsidiaries. Other than the General Partner and its
Subsidiaries, AMV does not own, directly or indirectly, any equity or similar
interest or long-term debt securities of any other Person; and other than the
limited liability company interests in the General Partner, AMV does not
directly own any material assets; and AMV does not have any material liabilities
independent of the General Partner or its Subsidiaries.

Section 4.07 Listing. The Common Units issuable upon the conversion of the
Seller Subordinated Units at the end of the Subordination Period (as defined in
the Partnership Agreement) have been approved for listing on the New York Stock
Exchange, subject only to official notice of issuance.

Section 4.08 Taxes. The Sellers have delivered or made available to the Buyer
complete and accurate copies of all Tax Returns of AMV for all taxable years
remaining open under the applicable statute of limitations, and complete and
accurate copies of all examination reports and statements of deficiencies
assessed against or agreed to by AMV within the past three (3) years.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Sellers as of the date hereof and as of
the Closing Date as follows:

Section 5.01 Existence. The Buyer (a) is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization and (b) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals, necessary to own its properties and carry on its
business as its business is now being conducted, except where the failure to
have such licenses, authorizations, consents and approvals would not have a
Buyer Material Adverse Effect.

 

-11-



--------------------------------------------------------------------------------

Section 5.02 Validity of Agreement; Authorization. The Buyer has the requisite
power and authority to enter into the Transaction Documents to which it is or
will be party, and to carry out its obligations thereunder. The execution and
delivery of the Transaction Documents and the performance of the Buyer’s
obligations thereunder have been duly authorized by the board of directors or
similar governing body of the Buyer, and no other proceedings on the part of the
Buyer are necessary to authorize such execution, delivery and performance. Each
of the Transaction Documents to which the Buyer is or will be a party has been
(in the case of this Agreement and the Transaction Documents executed on the
date hereof), or will be at the Closing (in the case of any other Transaction
Documents), duly executed and delivered by the Buyer and constitutes, or will
constitute at the Closing, as applicable, the Buyer’s valid and binding
obligation, enforceable against the Buyer in accordance with its terms (except
to the extent that its enforceability may be limited by the Remedies Exception).

Section 5.03 Consents and Approvals. No consent, approval, waiver or
authorization of, or filing, registration or qualification with any Governmental
Authority or any other Person is required on the part of the Buyer for the Buyer
to execute and deliver the Transaction Documents to which it is or will be
party, or to perform its obligations thereunder, other than any consent,
approval, waiver or authorization that would not have a Buyer Material Adverse
Effect.

Section 5.04 No Breach. The execution, delivery and performance by the Buyer of
the Transaction Documents to which it is or will be a party, and compliance by
the Buyer with the terms and provisions thereof do not (a) violate any provision
of any Law applicable to the Buyer or its subsidiaries or any of their
respective properties, (b) result in any breach or violation of any provision of
the Organizational Documents of the Buyer or any of its subsidiaries or
(c) result in any material violation or breach of or constitute (with or without
due notice or lapse of time or both) a material default under any Contract to
which the Buyer or any of its subsidiaries is a party or by which the Buyer or
any of its subsidiaries or any of their respective properties may be bound or
receives any material right or benefit.

Section 5.05 Investment Intent. The Buyer (a) is an “accredited investor” as
defined in Rule 501 of Regulation D of the Securities Act and (b) is acquiring
the Subject Interests hereunder solely for the purpose of investment and not
with a view to, or for offer or sale in connection with, any distribution
thereof other than in compliance with all applicable Laws, including United
States federal securities Laws. The Buyer agrees that the Subject Interests it
is

 

-12-



--------------------------------------------------------------------------------

acquiring hereunder may not be sold, transferred, offered for sale, pledged,
hypothecated, or otherwise disposed of without registration under the Securities
Act and any applicable state securities Laws, except pursuant to an exemption
from such registration under the Securities Act and such Laws. The Buyer is able
to bear the economic risk of holding such Subject Interests for an indefinite
period, and (either alone or together with its advisors) has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risk of its investment. Without limiting the effect
of the representations and warranties of the Sellers hereunder, the Buyer has
had the opportunity to ask questions, receive answers and obtain such
information as it considers to be relevant to its purchase of the Subject
Interests hereunder.

Section 5.06 Available Funds. The Buyer has access to (through cash on hand or
existing credit arrangements, arrangements with its Affiliates, any Debt
Financing Sources or otherwise) all of the funds necessary for the acquisition
of all of the Subject Interests pursuant to this Agreement, as and when needed,
and to perform its obligations under this Agreement.

Section 5.07 Financial Advisors. The Buyer has not incurred any Liability for
fees of any broker, finder or financial advisor in respect of the transactions
contemplated by this Agreement for which the Sellers will have any
responsibility or Liability whatsoever.

Section 5.08 ACMP Subscription Agreement Representations of the Buyer. The
representations and warranties of the Buyer in the ACMP Subscription Agreement
are true and correct in all material respects.

Section 5.09 Litigation. As of the date hereof, there are no Proceedings pending
or, to the Knowledge of the Buyer, threatened, against the Buyer or to which the
Buyer is otherwise a party or, to the Knowledge of the Buyer, a threatened
party, challenging the transactions contemplated by the Transaction Documents or
otherwise relating to such transactions, the Subject Interests or the
Transaction Documents.

ARTICLE VI

COVENANTS

Section 6.01 Consummation of the Transaction. Each Party shall (a) as promptly
as is reasonably practicable, diligently and in good faith use all commercially
reasonable efforts to cause the closing conditions in this Agreement to be
satisfied and (b) coordinate and cooperate with the other Party in providing
such information and supplying such assistance as may be reasonably requested by
such other Party in connection with the foregoing. Without limiting the
generality of the foregoing, each Party shall use commercially reasonable
efforts to obtain all

 

-13-



--------------------------------------------------------------------------------

authorizations, consents, Orders and approvals of, and to give all notices to
and make all filings with, all Governmental Authorities and other Persons that
may be or become necessary or advisable for its performance of its obligations
under this Agreement and shall cooperate fully with each other Party in promptly
seeking to obtain all such authorizations, consents, Orders and approvals, give
such notices, and make such filings. Notwithstanding anything to the contrary
contained in this Agreement, including this Section 6.01 and Section 6.02, in no
event shall any Party be required hereunder to, or to cause or use commercially
reasonable or other efforts to cause any other Person to, waive or amend any
rights under or provisions of the CMO Purchase Agreement or ACMP Subscription
Agreement or any related Contracts. If a Party or any of its Affiliates intends
to participate in any meeting or discussion with any Governmental Authority with
respect to such filings, it shall give the other Party reasonable prior notice
of, and an opportunity to participate in, such meeting or discussion.

Section 6.02 Conduct Pending the Closing. Except as otherwise expressly
contemplated by this Agreement, the ACMP Subscription Agreement or with the
prior written consent of the Buyer, from the date hereof until the Closing or
termination of this Agreement as provided in Article X, the Sellers shall not:

(a) vote any of the Subject Interests in favor of: (i) any amendment to the
Current Partnership Agreement; (ii) any amendment of the Current AMV Agreement;
(iii) any Merger Agreement or Plan of Conversion (as such terms are defined in
the Partnership Agreement); (iv) any election to dissolve the Partnership or
(v) issuing any shares of capital stock, options, warrants, convertible
securities or other rights of any kind to acquire any such shares or any other
equity or ownership interest of AMV or the General Partner;

(b) transfer, sell, pledge, encumber or dispose of the Subject Interests;

(c) amend or otherwise change its certificate of incorporation or bylaws or
equivalent Organizational Documents of the Sellers in any manner that would
adversely affect or impede the ability of the Sellers to consummate the
transactions contemplated by this Agreement or any other Transaction Document;

(d) (i) sell or dispose of shares of capital stock, options, warrants,
convertible securities or other rights of any kind to acquire any such shares,
or any other equity or ownership interest in the General Partner, AMV, or the
Partnership, (ii) permit the issuance, sale, pledge or disposal of shares of
partnership interests, partnership units, membership interests, membership
units, capital stock, options, warrants, convertible securities or other

 

-14-



--------------------------------------------------------------------------------

rights of any kind to acquire any such interests, units, stock, shares or any
other equity or ownership interest in the General Partner, AMV or the
Partnership, except (1) in connection with the ACMP Equity Issuance or the
Public Equity Offering or (2) any equity issuances to employees in the ordinary
course of business (and as otherwise previously disclosed to the Buyer) or
(iii) take any action intended to subject any shares of partnership interests,
partnership units, membership interests, membership units, capital stock,
options, warrants, convertible securities or other rights of any kind to acquire
any such interests, units, stock, shares, or any other equity or ownership in
the General Partner, AMV or the Partnership to any Encumbrance (other than
Encumbrances pursuant to the Public Equity Offering, the Transaction Documents
or the ACMP Subscription Agreement);

(e) agree to take any action prohibited by this Section 6.02; or

(f) to the extent the Sellers have the right to consent to such actions under
the Current AMV Agreement and the Current GP Agreement, consent to an Acquired
Company taking, or permit any director on the board of directors of the General
Partner employed by Global Infrastructure Management, LLC or any of its
Affiliates, subject to the fiduciary duties of such director, to consent to the
Acquired Companies taking, any action prohibited by the ACMP Subscription
Agreement, including Section 5.2 thereof.

Section 6.03 Access to Information. At all times from the date hereof until the
Closing Date, to the extent the Buyer does not have the following information or
rights and to the extent any Seller has the ability, power and authority to give
such information or grant such rights, the Sellers will use commercially
reasonable efforts to (a) give the Buyer and its Representatives reasonable
access to the offices, properties, books and records of the Acquired Companies
and, to the extent reasonably related to the transactions contemplated by the
Transaction Documents, the Sellers, in each case, during normal business hours
and (b) furnish or make available to the Buyer and its Representatives such
financial and operating data and other information relating to the Acquired
Companies as such Persons may reasonably request, subject to the Buyer’s and its
Representatives’ compliance with applicable Law and contractual restrictions
governing the disclosure and use of such information. Notwithstanding the
foregoing provisions of this Section 6.03, the Sellers shall not be required to
grant access or furnish information to the Buyer or any of its Representatives
to the extent that such information is subject to an attorney/client or attorney
work product privilege that would be violated or lost by such access or
furnishing, or that such access or the furnishing of such information is
prohibited by Law or an existing Contract; provided that the Sellers shall at
Buyer’s request, and sole cost and expense, use commercially reasonable efforts
to obtain necessary consent or waiver in order to grant the

 

-15-



--------------------------------------------------------------------------------

Buyer access or furnish information subject to such privilege to the extent not
with respect to a matter in which Buyer, on the one hand or Seller or any
Acquired Company on the other hand, or their respective Affiliates, have an
actual or potential conflict of interest. To the extent practicable, the Sellers
shall make reasonable and appropriate substitute disclosure arrangements under
circumstances in which the restrictions of the preceding sentence apply. Any
investigation pursuant to this Section 6.03 shall be conducted in such a manner
as not to interfere with the conduct of the business of any Seller, its
Affiliates or the Acquired Companies. Notwithstanding the foregoing, the Buyer
shall not be entitled to perform any intrusive or subsurface investigation or
other sampling of, on or under any of the properties of AMV or the Partnership.
The Buyer agrees that it will not, and will cause its Representatives not to,
use any information obtained pursuant to this Section 6.03 in violation of
Section 6.06.

Section 6.04 Cooperation. After the Closing, upon reasonable written notice, the
Buyer and the Sellers shall furnish or cause to be furnished to each other,
during normal business hours, access to such information and assistance relating
to the transactions contemplated by the Transaction Documents as is reasonably
necessary for financial reporting and accounting matters, the preparation and
filing of any Tax Returns, reports or forms or the defense of any Tax claim or
assessment.

Section 6.05 Public Statements. The Buyer and the Sellers shall not, and each
shall cause its Representatives not to, issue any public announcements or make
other public disclosures regarding this Agreement or the transactions
contemplated hereby, without the prior written approval of the Parties;
provided, however, that a Party or its Representatives may issue a public
announcement or other public disclosures required by Law or the rules of any
stock exchange upon which such Party’s or its parent entity’s or, in the case of
the Sellers, the Partnership’s, equity interests are traded; provided further,
that such Party uses commercially reasonable efforts to afford the other Party
an opportunity to first review the content of the proposed disclosure and
provide reasonable comment regarding the same; provided further, that nothing
herein shall restrict any Party from disclosing information regarding this
Agreement and the transactions contemplated hereby to its Representatives to the
extent permitted by Section 6.06.

 

-16-



--------------------------------------------------------------------------------

Section 6.06 Confidentiality.

(a) The Buyer shall hold, and shall cause its Representatives to hold, in
confidence, from the date hereof until two (2) years following the Closing Date,
all Seller Confidential Information concerning the Sellers, the Acquired
Companies and their respective Affiliates furnished to the Buyer by or on behalf
of the Sellers or their Representatives or Affiliates in connection with the
transactions contemplated by this Agreement; provided, however, that the Buyer
and its Representatives may disclose such Seller Confidential Information to
those of its Representatives that have a need to know such Seller Confidential
Information in connection with the transactions contemplated by this Agreement.
If this Agreement is terminated, the Buyer shall hold, and shall cause its
Representatives to hold, in confidence all Seller Confidential Information, and
shall cause its Representatives to, at the Sellers’ written request, promptly
destroy all such Seller Confidential Information and not retain any copies,
extracts or other reproductions in whole or in part of such Seller Confidential
Information, and the Buyer shall, and shall cause its Representatives to, also
destroy any documents incorporating or generated from such Seller Confidential
Information that are prepared by the Buyer or its Representatives, along with
all copies and reproductions thereof; provided that such obligation to return or
destroy Seller Confidential Information shall not require the Buyer or its
Representatives to identify and remove any such Seller Confidential Information
that may exist in data or electronic form on the Buyer’s or any of its
Representatives’ back-up media, and, in addition, the Buyer and its
Representatives may save any copies or derivatives of Seller Confidential
Information that they are requested or required to retain by any Law or
Governmental Authority or pursuant to internal audit, legal, regulatory or
compliance policies or procedures; provided that such retained Seller
Confidential Information is kept confidential subject to the terms of this
Agreement.

(b) The Sellers shall hold, and shall cause their Representatives to hold, in
confidence, from the date hereof until two (2) years following the Closing Date,
all Buyer Confidential Information concerning the Buyer furnished to the Sellers
by or on behalf of the Buyer or its Representatives or Affiliates in connection
with the transactions contemplated by this Agreement; provided, however, that
the Sellers and their Representatives may disclose such Buyer Confidential
Information to those of its Representatives that have a need to know such Buyer
Confidential Information in connection with the transactions contemplated by
this Agreement. If this Agreement is terminated, the Sellers shall hold, and
shall cause its Representatives to hold, in confidence, all Buyer Confidential
Information, and shall cause their Representatives to, at the Buyer’s written
request, promptly destroy all such Buyer Confidential Information, and not
retain any copies, extracts or other reproductions in whole or in part of such
Buyer Confidential Information, and the Sellers shall, and shall cause their
Representatives to, also destroy any documents incorporating or generated from
such Buyer Confidential Information that are prepared by the Sellers or their
Representatives, along with all copies and reproductions thereof; provided that
such obligation to return or destroy the

 

-17-



--------------------------------------------------------------------------------

Buyer Confidential Information shall not require the Sellers or their
Representatives to identify and remove any such Buyer Confidential Information
that may exist in data or electronic form on the Sellers’ or any of their
Representative’s back-up media, and, in addition, the Sellers and their
Representatives may save any copies or derivatives of Buyer Confidential
Information that they are requested or required to retain by any Law or
Governmental Authority or pursuant to internal audit, legal, regulatory or
compliance policies or procedures; provided that such retained Buyer
Confidential Information is kept confidential subject to the terms of this
Agreement.

(c) In the event that a Party that is subject to a confidentiality obligation
under this Section 6.06 or its Representatives receives a request or is required
(by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar or judicial, legislative, regulatory or
administrative body, committee or process (collectively, a “Tribunal”)) to
disclose any Confidential Information, such Party shall, if legally permissible,
(i) promptly notify the other Party of the existence and terms of such request,
(ii) consult with such other Party as to the advisability of taking legally
available steps to resist or narrow such request and (iii) assist such other
Party, at such other Party’s expense, in seeking a protective order or other
appropriate remedy. The Party (or its Representative) receiving the request to
produce or provide Confidential Information may disclose to any Tribunal only
that portion of the Confidential Information which such Party is advised by
counsel is required to be disclosed, and shall exercise commercially reasonable
efforts to assist the other Party, at the other Party’s expense, in obtaining
assurance that confidential treatment will be accorded such Confidential
Information, and the disclosing Party shall not be liable for such disclosure
unless disclosure to any such Tribunal was caused by or resulted from a previous
disclosure by the disclosing Party or its Representatives not permitted by this
Section 6.06.

Section 6.07 Exclusivity. In consideration of the resources, time and expense
that the Buyer has and will incur in connection with the transactions
contemplated in this Agreement and the other Transaction Documents, the Sellers
agree that they shall not, and shall cause their Affiliates and their respective
Representatives not to, from the date hereof until the earlier of the
termination of this Agreement pursuant to Article X and the Closing Date,
(a) directly or indirectly (including through Representatives) initiate,
solicit, facilitate or knowingly encourage any other proposal relating to a
Competing Transaction (as defined below); (b) directly or indirectly (including
through Representatives) negotiate or execute a confidentiality agreement with,
or otherwise engage in discussions or negotiations with, or furnish or disclose
any non-public information to, any party other than the Buyer and its designated
Representatives, in each

 

-18-



--------------------------------------------------------------------------------

case, in connection with a Competing Transaction; (c) enter into any letter of
intent, agreement in principle, arrangement, understanding or contract relating
to any Competing Transaction; or (d) otherwise cooperate in any way, including
through the provision of confidential information, with any person in connection
with a Competing Transaction. Without limiting the foregoing, upon execution of
this Agreement, the Sellers shall, and shall cause their Representatives to,
cease any and all discussions, negotiations or other activities described in the
immediately preceding sentence with any other party engaged in discussions,
negotiations or other activities with the Sellers or any of their
Representatives regarding a Competing Transaction. As used in this Agreement,
“Competing Transaction” means any direct or indirect sale, lease, license,
exchange, mortgage, transfer or other disposition, or financing, in a single
transaction or series of related transactions, of all or any portion of the
Subject Interests or of the Assets or all or any portion of the Sellers’ equity
interests, the Subject Interests, or any equity interests in any of the Acquired
Companies (other than the ACMP Equity Issuance and the Public Equity Offering
and equity issuances to management in the ordinary course of business and as
otherwise previously disclosed to the Buyer), whether by sale, merger,
consolidation, share exchange, business combination, purchase or sale of shares
of capital stock or other equity interests or securities, reorganization or
recapitalization, loan, issuance of securities or any other transaction that
would, or would reasonably be expected to, preclude or adversely affect the
consummation of the transactions contemplated by this Agreement or any other
Transaction Document; provided that “Competing Transaction” shall exclude any
transaction solely to the extent involving any financing relating to any of the
Acquired Companies that would not preclude or adversely affect the consummation
of the transactions contemplated by this Agreement or any other Transaction
Document.

ARTICLE VII

CLOSING

Section 7.01 Conditions Precedent to Obligations of the Parties. The obligations
of each Party to effect the Closing and to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver by such
Party on or prior to the Closing Date of the following conditions:

(a) no Law or Order (including any rules and regulations of the Federal Trade
Commission and the Antitrust Division of the Department of Justice) is in effect
that makes illegal the consummation of, this Agreement or any other applicable
Transaction Document or the transactions contemplated hereby and thereby;

 

-19-



--------------------------------------------------------------------------------

(b) the CMO Disposition shall have been consummated, or shall be consummated
contemporaneously with the Closing, without any amendment to the CMO Purchase
Agreement or waiver of any of the conditions to the Partnership’s obligations to
effect the closing thereunder; and

(c) the ACMP Equity Issuance shall have been consummated, or shall be
consummated contemporaneously with the Closing, provided, however, this
condition shall be deemed to be satisfied, with respect to the Buyer, if the
only reason for the ACMP Equity Issuance not to be consummated is due to a
breach by the Buyer of this Agreement or the ACMP Subscription Agreement and,
this condition shall be deemed to be satisfied with respect to the Sellers, if
the only reason for the ACMP Equity Issuance not to be consummated is due to a
breach of this Agreement by the Sellers or of the ACMP Subscription Agreement by
the Partnership.

Section 7.02 Conditions Precedent to Obligations of the Buyer. The obligation of
the Buyer to effect the Closing and consummate the transactions contemplated by
this Agreement is subject to the satisfaction or waiver, in whole or in part (to
the extent permitted by applicable Law), on or prior to the Closing Date of each
of the following conditions:

(a) each of the Fundamental Representations of the Sellers set forth in this
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, material
adverse effect or words of similar import, which representations and warranties
shall be true and correct in all respects) on and as of the date hereof and as
of the Closing Date, with the same force and effect as though made on and as of
such date; provided, however, that the representation and warranty set forth in
Section 4.03(a) shall be deemed to be true and correct solely for the purpose of
this Section 7.02(a) (but not for any other purpose), if the total number of
Common Units, the total number of Subordinated Units and the corresponding
Notional General Partner Units set forth therein, do not vary from the actual
total number of Common Units, the actual total number of Subordinated Units and
the corresponding Notional General Partner Units on the date hereof by more than
two percent (2%); provided, further, for the purposes of clarification, this
Section 7.02(a) shall not limit any of the Buyer’s rights or remedies under
Article VIII;

(b) the Sellers shall not have breached in any material respect their
obligations set forth in Section 6.02 unless such breach has been cured at or
prior to the Closing Date; and

(c) the Buyer shall have received the items listed in Section 7.04.

 

-20-



--------------------------------------------------------------------------------

Section 7.03 Conditions Precedent to Obligations of the Sellers. The obligation
of the Sellers to effect the Closing and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, in
whole or in part (to the extent permitted by applicable Law), on or prior to the
Closing Date of each of the following conditions:

(a) each of the Fundamental Representations of the Buyer set forth in this
Agreement shall be true and correct in all respects (disregarding any
materiality, Buyer Material Adverse Effect or similar qualifier (including
through the use of any defined term containing any such qualifier)), in each
case, (i) as of the date of this Agreement and as of the Closing as though made
at and as of the Closing, unless such representations and warranties expressly
relate to an earlier date (in which case they shall be true and correct as of
such earlier date) and (ii) except where a failure to be so true and correct has
not had a Buyer Material Adverse Effect;

(b) the Buyer shall not have materially breached any obligations and agreements
required to be performed and complied with by it prior to the Closing Date,
except for any such breach that has not had a Buyer Material Adverse Effect; and

(c) the Sellers shall have received the items listed in Section 7.05.

Section 7.04 Seller Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Sellers shall deliver, or cause to be
delivered, to the Buyer:

(a) the Subject Interests by delivering a written instrument of assignment and
evidence of the transfer thereof, in the case of the Seller Subordinated Units,
from the transfer agent of the Subordinated Units, and, in the case of the
Seller AMV Units, from AMV, free and clear of any Encumbrances (other than
Encumbrances existing under the Partnership Agreement, the AMV LLC Agreement or
those arising under applicable securities Laws);

(b) a certificate duly executed by the Secretary or an Assistant Secretary of
the general partner of each Seller, dated as of the Closing Date, in customary
form, attesting to (i) the Organizational Documents of such Seller and (ii) the
resolutions of the board of managers, board of directors or similar governing
body of such Seller authorizing the execution and delivery of the Transaction
Documents to which such Seller is a party and the consummation of the
transactions contemplated hereby and thereby, and certifying that such
resolutions were duly adopted and have not been rescinded or amended as of the
Closing Date;

 

-21-



--------------------------------------------------------------------------------

(c) a certificate duly executed by an executive officer of the general partner
of each Seller, dated as of the Closing Date, in customary form, to the effect
that each of the conditions specified in Section 7.02(a) and (b), have been
satisfied in all respects;

(d) evidence of the designation, effective as of the Closing, to the board of
directors of the General Partner and the board of managers of AMV of those
Persons the Buyer is entitled to designate pursuant to the General Partner LLC
Agreement and the AMV LLC Agreement, as applicable;

(e) a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the valid existence and good standing in the
State of Delaware of each of the Sellers;

(f) a receipt, dated as of the Closing Date, executed by the Sellers and
delivered to the Buyer certifying that the Sellers have received the Purchase
Price;

(g) a certificate, duly executed and acknowledged by the Sellers’ regarded
owners, dated as of the Closing Date, in accordance with Treasury Regulation
Section 1.1445-2(b)(2), certifying that applicable transferor is not a “foreign
person” within the meaning of Section 1445 of the Code;

(h) a counterpart duly executed by GIP Eagle and AMV of the Fourth Amended and
Restated Limited Liability Company Agreement of AMV, substantially in the form
agreed to by the Parties (the “AMV LLC Agreement”);

(i) the Fifth Amended and Restated Limited Liability Company Agreement of the
General Partner, substantially in the form agreed to by the Parties (the
“General Partner LLC Agreement”), duly executed by AMV and the General Partner;
and

(j) the Seller Guarantee, duly executed by Global Infrastructure Partners – A,
L.P., Global Infrastructure Partners – B, L.P., and Global Infrastructure
Partners – C, L.P.

Section 7.05 Buyer Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Buyer shall deliver, or cause to be delivered
to the Sellers:

(a) payment of the Purchase Price in accordance with Section 2.01;

(b) a counterpart duly executed by the Buyer of the AMV LLC Agreement;

 

-22-



--------------------------------------------------------------------------------

(c) a certificate duly executed by the Secretary or an Assistant Secretary of
the Buyer, dated as of the Closing Date, in customary form, attesting to the
resolutions of the board of directors or other governing body of the Buyer
authorizing the execution and delivery of the Transaction Documents to which the
Buyer is a party and the consummation of the transactions contemplated hereby
and thereby, and certifying that such resolutions were duly adopted and have not
been rescinded or amended as of the Closing Date;

(d) a certificate duly executed by an executive officer of the Buyer, dated as
of the Closing Date, in customary form, to the effect that each of the
conditions specified in Section 7.03(a) and (b) have been satisfied in all
respects;

(e) a certificate dated as of a recent date of the Secretary of State of the
State of Delaware with respect to the valid existence and good standing in the
State of Delaware of the Buyer; and

(f) a receipt, dated as of the Closing Date, executed by the Buyer and delivered
to the Sellers certifying that the Buyer has received the Subject Interests sold
to the Buyer.

ARTICLE VIII

INDEMNIFICATION, COSTS AND EXPENSES

Section 8.01 Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement and any certificate
delivered pursuant hereto shall survive the Closing for fifteen (15) months
following the Closing Date, except that the representations and warranties set
forth in Section 3.01 (Existence); Section 3.02 (Validity of Agreement;
Authorization); Section 3.03 (Consents and Approvals); Section 3.04(b)(i) (No
Breach); Section 3.05 (Ownership, Due Authorization and Transfer of Subject
Interests); Section 3.07 (Financial Advisors), Section 4.01 (Formation; Due
Qualification and Authority), Section 4.02 (Power and Authority to Act),
Section 4.03 (Capitalization), Section 4.04(a) (Enforceability of Operative
Agreements), Section 5.01 (Existence), Section 5.02 (Validity of Agreement;
Authorization), Section 5.03 (Consents and Approvals), Section 5.04(a) and
Section 5.04(b) (No Breach), and Section 5.07 (Financial Advisers)
(collectively, the “Fundamental Representations”) and any Fundamental
Representations in any certificate delivered pursuant hereto, shall survive the
Closing three (3) years (the applicable period of survival of a representation,
warranty or covenant being the “Survival Period”); provided that,
notwithstanding the expiration of any Survival Period, any obligations under
Section 8.02(a) and

 

-23-



--------------------------------------------------------------------------------

(b) shall not terminate with respect to any Losses as to which the Person to be
indemnified shall have given notice to the Indemnifying Party in accordance with
Section 8.03(a) before the termination of the applicable Survival Period. The
Survival Period for all covenants contained in this Agreement that, by their
terms, are to be performed at or prior to the Closing, shall be fifteen
(15) months after the Closing, and all covenants contained in this Agreement
that, by their terms, are to be performed after the Closing, shall survive the
Closing until the performance of such covenants in accordance with their terms.

Section 8.02 Indemnification.

(a) From and after the Closing, subject to Section 8.01 and Section 8.04, the
Sellers, jointly and severally, hereby agree to indemnify and hold the Buyer and
each of its current and future Affiliates (excluding any Person that is or
becomes an Affiliate of the Buyer solely as a result of the purchase of publicly
traded securities from the general public) and each of the respective indirect
and direct equity holders, members, directors, managers, officers, employees and
agents of the foregoing (collectively, the “Buyer Indemnified Parties”) harmless
from and against, and pay to the applicable Buyer Indemnified Parties the amount
of, any and all losses, liabilities, claims, obligations, deficiencies, demands,
judgments, settlements, damages, interest, fines, penalties, claims, suits,
actions, causes of action, assessments, awards, Taxes, costs and expenses
(including costs of investigation and defense and attorneys’ and other
professionals’ fees), whether or not involving a Third Party Claim (a “Loss”)
based upon, attributable to or resulting from (including any and all
Proceedings, demands, or assessments arising out of):

(i) any inaccuracy, untruth or breach of the representations or warranties made
by the Sellers in this Agreement and in any certificate delivered pursuant
hereto; and

(ii) any breach of any covenant or other agreement on the part of the Sellers
under this Agreement and in any certificate delivered pursuant hereto.

(b) From and after the Closing, subject to Section 8.01 and Section 8.04, the
Buyer hereby agrees to indemnify and hold the Sellers and their respective
Affiliates and each of the members, directors, managers, officers, employees and
agents of the foregoing (collectively, the “Seller Indemnified Parties”)
harmless from and against, and pay to the applicable Seller Indemnified Parties
the amount of, any and all Losses based upon, attributable to or resulting from
(including any and all Proceedings, demands, or assessments arising out of):

 

-24-



--------------------------------------------------------------------------------

(i) any inaccuracy, untruth or breach of the representations or warranties made
by the Buyer in this Agreement and any certificate delivered pursuant hereto;
and

(ii) any breach of any covenant or other agreement on the part of the Buyer
under this Agreement and in any certificate delivered pursuant hereto.

(c) Materiality, Seller Material Adverse Effect, Company Material Adverse
Effect, Buyer Material Adverse Effect and similar qualifiers contained in any
representation or warranty, or in any defined term used therein, shall be
disregarded for purposes of subsections (a)(i) and (b)(i) of this Section 8.02
in (i) determining any inaccuracy, untruth or breach of the representations or
warranties contained herein and (ii) calculating the amount of Losses suffered
by an Indemnified Party.

Section 8.03 Indemnification Procedure.

(a) Each Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim by it for indemnification pursuant to Section 8.02, such
Indemnified Party will assert its claim for indemnification under Section 8.02
(each, a “Claim”) by providing a written notice (a “Claim Notice”) within the
applicable Survival Period to the applicable indemnifying party (the
“Indemnifying Party”) specifying, in reasonable detail, to the extent known by
such Indemnified Party, the nature and basis for such Claim (e.g., the
underlying representation, warranty or covenant alleged to have been breached
and the condition or conduct allegedly resulting in such breach).
Notwithstanding the foregoing, an Indemnified Party’s delay in sending a Claim
Notice will not relieve the Indemnifying Party from Liability hereunder with
respect to such Claim except to the extent (and limited solely to the extent) of
any material prejudice to the Indemnifying Party by such failure or delay,
provided that such Claim Notice is provided within the applicable Survival
Period.

(b) In the event that any Proceeding is instituted or any Claim is asserted by
any Third Party in respect of which indemnification may be sought under
Section 8.02 hereof and in respect of which the Indemnifying Party has agreed in
writing to indemnify the Indemnified Party for all of such Indemnified Party’s
Losses (subject to any applicable limitations in this Article VIII) (a “Third
Party Claim”), the Indemnifying Party will have the right, at such Indemnifying
Party’s expense, to assume the defense of same including the appointment and
selection of counsel on behalf of the Indemnified Party so long as such

 

-25-



--------------------------------------------------------------------------------

counsel is reasonably acceptable to the Indemnified Party. If the Indemnifying
Party elects to assume the defense of any such Third Party Claim, it shall
within thirty (30) days notify the Indemnified Party in writing of its intent to
do so. Subject to Section 8.03(c), the Indemnifying Party will have the right to
settle or compromise or take any corrective or remedial action with respect to
any such Third Party Claim by all appropriate proceedings, which proceedings
will be diligently prosecuted by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party. The Indemnified Party will
be entitled, at its own cost, to participate with the Indemnifying Party in the
defense of any such Third Party Claim, unless separate representation of the
Indemnified Party by counsel is reasonably necessary to avoid a conflict of
interest, in which case such representation shall be at the expense of the
Indemnifying Party. If the Indemnifying Party assumes the defense of any such
Third Party Claim but fails to diligently prosecute such Third Party Claim, or
if the Indemnifying Party does not assume the defense of any such Third Party
Claim, the Indemnified Party may assume control of such defense and in the event
the Third Party Claim is determined to be a matter for which the Indemnifying
Party is required to provide indemnification under the terms of this Article
VIII, the Indemnifying Party will bear the reasonable costs and expenses of such
defense (including fees and expenses of counsel).

(c) Notwithstanding anything to the contrary in this Agreement, the Indemnifying
Party will not be permitted to settle, compromise, take any corrective or
remedial action or enter into an agreed judgment or consent decree or permit a
default without the Indemnified Party’s prior written consent, in each case,
that (i) does not include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Indemnified Party of a binding, irrevocable,
written release of any Indemnified Party from all Liability, (ii) provides for
any admission of Liability on the part of any Indemnified Party, (iii) requires
an admission of guilt or wrongdoing on the part of any Indemnified Party or
(iv) imposes any Liability or continuing obligation on or requires any payment
from any Indemnified Party.

Section 8.04 Limitations.

(a) No Indemnifying Party shall have any Liability under Section 8.02(a)(i) or
Section 8.02(b)(i) related to a representation or warranty other than a
Fundamental Representation in respect of any individual claim involving Losses
to any Indemnified Party of less than $100,000 (each, a “De Minimis Claim”),
unless such individual claim is directly related to one or more other claims
which in the aggregate involve Losses in excess of $100,000, in which case, the
Indemnifying Party will have Liability for the full amount of such claims
(subject to the other limitations contained in this Section 8.04) and such
claims shall not

 

-26-



--------------------------------------------------------------------------------

be considered De Minimis Claims (it being understood and agreed that
notwithstanding anything in the foregoing to the contrary, solely for the
purposes of this Section 8.04(a), all claims related to any fact or circumstance
that causes any representation or warranty made in any particular Section of
this Agreement to be inaccurate shall be deemed to be related to all other
claims related to such fact or circumstance).

(b) No Buyer Indemnified Party shall be entitled to indemnification pursuant to
Section 8.02(a)(i) related to a representation or warranty other than a
Fundamental Representation unless the aggregate of all Losses claimed by the
Buyer Indemnified Parties pursuant to such section that are not De Minimis
Claims exceeds 1% of the Purchase Price (the “Claim Deductible”), in which case,
subject to Section 8.04(d), the Sellers shall indemnify the Buyer Indemnified
Party only for the Losses in excess of the Claim Deductible.

(c) No Seller Indemnified Party shall be entitled to indemnification pursuant to
Section 8.02(b)(i) related to a representation or warranty other than a
Fundamental Representation unless the aggregate of all Losses claimed by the
Seller Indemnified Parties pursuant to such section exceeds the Claim
Deductible, in which case, subject to Section 8.04(d), the Buyer shall indemnify
the Seller Indemnified Party only for the Losses in excess of the Claim
Deductible.

(d) The Sellers shall not have any obligation to indemnify the Buyer Indemnified
Parties under Section 8.02(a)(i) for Losses that exceed, in the aggregate, 10%
of the Purchase Price; provided, however, that such limitation shall not apply
to Losses of the Buyer Indemnified Parties arising from any Fundamental
Representation, and the Sellers’ aggregate Liability for such Losses, together
with any other indemnifiable Losses, shall not exceed the Purchase Price. The
Buyer shall not have any obligation to indemnify the Seller Indemnified Parties
under Section 8.02(b)(i) for Losses that exceed, in the aggregate, 10% of the
Purchase Price; provided, however, that such limitation shall not apply to
Losses of the Seller Indemnified Parties arising from any Fundamental
Representation, and the Buyer’s aggregate Liability for such Losses, together
with any other indemnifiable Losses, shall not exceed the Purchase Price.

(e) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER THE
BUYER NOR ANY SELLER NOR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE HEREUNDER
TO ANY INDEMNIFIED PARTY FOR ANY (i) PUNITIVE OR EXEMPLARY DAMAGES OR (ii) LOST
PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE CASE OF

 

-27-



--------------------------------------------------------------------------------

THIS CLAUSE (ii), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (x) NOT BASED
ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND
(y) THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT
GAVE RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT
IN EACH CASE OF THE FOREGOING CLAUSES (i) AND (ii), TO THE EXTENT ANY SUCH LOST
PROFITS OR DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

Section 8.05 Calculation of Losses. In calculating amounts payable to an
Indemnified Party, the amount of any indemnified Losses shall be computed net of
(a) payments actually recovered by any Indemnified Party under any insurance
policy with respect to such Losses net of expenses and (b) any actual recovery
by any Indemnified Party from any Person with respect to such Losses net of
expenses. Each Indemnified Party shall use commercially reasonable efforts to
pursue reimbursement for Losses, including under insurance policies and
indemnity arrangements.

Section 8.06 No Duplication. In no event shall any Indemnified Party be entitled
to recover any Losses under one Section or provision of this Agreement to the
extent of the full amount of such Losses already recovered by such Indemnified
Party, nor shall its insurer or indemnitor be entitled to any kind of
subrogation or substitution which would give it the right to make a claim
against the Indemnifying Party.

Section 8.07 Tax Treatment of Indemnity Payments. The Sellers and the Buyer
agree to treat any indemnity payment made pursuant to this Article VIII as an
adjustment to the Purchase Price for all Tax purposes, unless otherwise required
by Law.

Section 8.08 Exclusive Remedy.

(a) EXCEPT (i) PURSUANT TO THIS ARTICLE VIII, SECTION 12.06 OR ANY OTHER
TRANSACTION DOCUMENT OR (ii) IN THE CASE OF CRIMINAL ACTIVITY OR FRAUD ON THE
PART OF ANY PARTY, BUT OTHERWISE NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IF THE CLOSING OCCURS, NO PARTY SHALL HAVE ANY LIABILITY, AND NO
PARTY SHALL MAKE ANY CLAIM, FOR ANY LOSS (AND THE PARTIES HEREBY WAIVE

 

-28-



--------------------------------------------------------------------------------

ANY RIGHT OF CONTRIBUTION AGAINST EACH OTHER AND THEIR RESPECTIVE AFFILIATES)
UNDER, ARISING OUT OF, OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT,
WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, COMMON LAW, OTHER LAWS OR
OTHERWISE. HOWEVER, NOTHING IN THIS SECTION 8.08 SHALL LIMIT THE RIGHTS OF A
PARTY TO (i) SEEK AND OBTAIN INJUNCTIVE RELIEF IN ACCORDANCE WITH SECTION 12.06
OR (ii) PURSUE CLAIMS PURSUANT TO OR ARISING UNDER THE AMV LLC AGREEMENT, THE
GENERAL PARTNER LLC AGREEMENT AND THE SELLER GUARANTEE, IN EACH CASE, TO THE
EXTENT PROVIDED FOR THEREIN.

(b) Except as otherwise expressly set forth in this Agreement, any other
Transaction Document or in any certificate delivered pursuant hereto or thereto,
each of the Parties, on behalf of itself and its Affiliates, covenants, agrees
and acknowledges that (i) no Person other than the express Parties hereto or
thereto shall have any obligation or Liability hereunder, under any Transaction
Document or under any certificate delivered pursuant hereto or thereto, and
(ii) the Parties and their Affiliates and Representatives shall have no rights
of recovery in respect hereof or thereof against, no recourse in respect hereof
or thereof shall be had against, and no personal Liability in respect hereof or
thereof shall attach to, any Acquired Company (other than any party to any of
the Transaction Documents to the extent of its obligations thereunder to the
other parties thereto or express third party beneficiaries thereof) or any
former, current or future Affiliate, general or limited partner, member, equity
holder, Representative, director, officer, agent, manager, assignee or employee
of any Party, of any Acquired Company or of any Affiliate of any of the
foregoing (other than any party to any of the Transaction Documents to the
extent of its obligations thereunder), or any of their respective successors or
permitted assignees (excluding any party to the Transaction Documents to the
extent of its obligations thereunder to the other parties thereto or express
third party beneficiaries thereof, collectively, “Non-Recourse Persons”),
whether by or through attempted piercing of the “corporate veil”, by or through
a claim (whether in tort, contract, at law, in equity or otherwise) by or on
behalf of any Party against any Non-Recourse Person, by the enforcement of any
judgment, fine or penalty or by any legal or equitable proceeding, or by virtue
of any statute, regulation or other applicable Law, or otherwise. The
Non-Recourse Persons shall be express third party beneficiaries of this
Section 8.08(b) as if expressly party hereto.

(c) Notwithstanding Section 8.08(a), nothing contained in this Section 8.08
shall prevent any Party from seeking and obtaining injunctive relief against the
other Party’s activities in breach of this Agreement.

 

-29-



--------------------------------------------------------------------------------

(d) For the avoidance of doubt and notwithstanding anything in the foregoing,
nothing in this Agreement shall limit any claims, remedies or rights of any
Party or other Person under the AMV LLC Agreement, the General Partner LLC
Agreement and the Seller Guarantee, in each case, to the extent provided for
therein.

Section 8.09 No Reliance. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE DELIVERED
PURSUANT HERETO OR THERETO, NONE OF THE PARTIES OR ANY OTHER PERSON, INCLUDING
ANY AFFILIATE OF ANY PARTY, MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING WITH RESPECT TO THE
DISTRIBUTION OF, OR ANY SUCH PERSON’S RELIANCE ON, ANY INFORMATION, DISCLOSURE
OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE IN ANY DATA ROOM, MANAGEMENT
PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE
TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY
CERTIFICATE DELIVERED PURSUANT HERETO OR THERETO, EACH PARTY HEREBY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR
IN WRITING) TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING OPINION, INFORMATION,
PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY
DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF SUCH PARTY
OR ANY OF ITS AFFILIATES) WITH RESPECT TO SUCH PARTY OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

-30-



--------------------------------------------------------------------------------

ARTICLE IX

TAX MATTERS

Section 9.01 Transfer Taxes. The Buyer and the Sellers agree that any transfer,
documentary, sales, use, stamp, registration and similar taxes (“Transfer
Taxes”) and fees arising out of or in connection with the transactions effected
pursuant to this Agreement shall be borne entirely by the Sellers. Any Tax
Returns filed in connection with Transfer Taxes shall be prepared and timely
filed by the Sellers; provided that if Buyer is responsible under applicable Law
for filing any such Tax Return, the Sellers shall provide such Tax Return to
Buyer at least ten (10) days prior to the due date for such Tax Return for the
Buyer’s review, approval and execution. Upon the filing of Tax Returns in
connection with Transfer Taxes, the Sellers shall provide the Buyer with
evidence satisfactory to the Buyer that such Tax Returns have been filed and all
Transfer Taxes have been paid.

ARTICLE X

TERMINATION

Section 10.01 Termination of Agreement. This Agreement may be terminated prior
to the Closing as follows:

(a) by the mutual written consent of the Sellers and the Buyer;

(b) by the Sellers or the Buyer if there shall be in effect a final
nonappealable order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided that the right to terminate this
Agreement under this Section 10.01(b) shall not be available to any Seller, on
the one hand, or the Buyer, on the other hand, if such order was primarily due
to the failure of any of the Sellers, on the one hand, or the Buyer, on the
other hand, to perform any of its obligations under this Agreement;

(c) by the Buyer if any Seller shall have breached or failed to perform any of
its representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of any Seller shall have become
untrue, in either case such that the conditions set forth in Section 7.02(a) or
(b) would not be satisfied and such breach is incapable of being cured or, if
capable of being cured, shall not have been cured within ten (10) days following
receipt by the Sellers of notice of such breach from the Buyer;

 

-31-



--------------------------------------------------------------------------------

(d) by the Sellers if the Buyer shall have breached or failed to perform any of
its representations, warranties, covenants or agreements set forth in this
Agreement, or if any representation or warranty of the Buyer shall have become
untrue, in either case such that the conditions set forth in Section 7.03(a) or
(b) would not be satisfied and such breach is incapable of being cured or, if
capable of being cured, shall not have been cured within ten (10) days following
receipt by the Buyer of notice of such breach from the Sellers;

(e) by the Sellers or the Buyer if the CMO Purchase Agreement is terminated in
accordance with its terms; or

(f) by the Sellers or the Buyer in the event that the Closing does not occur on
or before the later of January 31, 2013 or the Outside Date (as defined in the
CMO Purchase Agreement as such date may be amended from time to time with the
prior written consent of the Buyer); provided that such failure of the Closing
to occur is not due to the failure of such Party to perform and comply in all
material respects with the covenants and agreements to be performed or complied
with by such Party prior to the Closing.

Section 10.02 Procedure Upon Termination. In the event of termination of this
Agreement by the Buyer or the Sellers, or both, pursuant to Section 10.01,
written notice thereof shall forthwith be given to the other Party or Parties,
and this Agreement shall terminate, and the purchase of the Subject Interests
hereunder shall be abandoned, without further action by the Buyer or the
Sellers.

Section 10.03 Effect of Termination. In the event that this Agreement is
terminated as provided in Section 10.01, then each of the Parties shall be
relieved of its duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without Liability to the
Buyer or the Sellers; provided that the agreements and obligations of the
Parties set forth in Section 8.08(b), this Section 10.03, Article XI and Article
XII hereof shall survive any such termination and shall be enforceable
hereunder; provided further, that nothing in this Section 10.03 shall relieve
the Buyer or the Sellers of any Liability for a breach of this Agreement.

ARTICLE XI

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 11.01 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and all questions relating to the interpretation or enforcement of
this Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without

 

-32-



--------------------------------------------------------------------------------

regard to the Laws of the State of Delaware or any other jurisdiction that would
call for the application of the substantive laws of any jurisdiction other than
Delaware. Each Party hereby agrees that service of summons, complaint or other
process in connection with any Proceedings contemplated hereby may be made in
accordance with Section 12.03 addressed to such Party at the address specified
pursuant to Section 12.03. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the United States District Court for the District of
Delaware, or in the event, but only in the event, that such court does not have
jurisdiction over such action or proceeding, to the exclusive jurisdiction of
the Delaware Court of Chancery (or, in the event that such court does not have
jurisdiction over such action or Proceeding, to the exclusive jurisdiction of
the Delaware Superior Court) (collectively, the “Courts”), for the purposes of
any Proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby (and agrees not to commence any Proceeding relating hereto
except in such Courts). Each of the Parties further agrees that service of any
process, summons, notice or document hand delivered or sent in accordance with
Section 12.03 to such Party’s respective address set forth in Section 12.03 will
be effective service of process for any Proceeding in Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement, the Transaction Documents or the
transactions contemplated hereby or thereby in the Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding brought in any such court has been brought
in an inconvenient forum. Notwithstanding the foregoing, each Party agrees that
a final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH.

Section 11.02 Provision in respect of Debt Financing Sources. Notwithstanding
anything herein to the contrary, each of the Sellers agrees (i) that it will
not, and it will not permit any of its Affiliates to, bring or support anyone
else in bringing any action, cause of action, claim, cross-claim or Third Party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against the Debt Financing Sources in any way
relating to this Agreement or any of the transactions contemplated hereby in any
forum other than any New York State court or federal court sitting in the City
of New York in the Borough of Manhattan (and any appellate courts thereof) and
(ii) TO WAIVE AND HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING AGAINST ANY DEBT FINANCING SOURCE.

 

-33-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Amendments and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the Parties hereto.

Section 12.02 Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

Section 12.03 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):

If to the Buyer:

The Williams Companies, Inc.

One Williams Center

Tulsa, OK 74171-0172

Attention: Senior Vice President and Chief Financial Officer

Facsimile: (918) 573-4900

with a copy to:

The Williams Companies, Inc.

One Williams Center

Tulsa, OK 74171-0172

Attention: General Counsel

Facsimile: (918) 573-5942

 

-34-



--------------------------------------------------------------------------------

and

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

If to any Seller:

Global Infrastructure Management, LLC

12 East 49th Street

New York, NY 10017

Attention: William Brilliant

Facsimile: (646) 282-1580

and

Global Infrastructure Management LLP

The Peak

5 Wilton Road

London

United Kingdom

Attention: Joseph Blum

Facsimile: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 3rd Avenue

New York, NY 10022

Attention: Edward Sonnenschein

                 Eli Hunt

Facsimile: (212) 751-4864

 

-35-



--------------------------------------------------------------------------------

Section 12.04 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. The Sellers
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Buyer. The Buyer may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Sellers except that (a) each Party may freely assign this Agreement or any of
its rights or obligations hereunder, in whole or from time to time in part,
without such consent, to any Affiliate of such Party that remains an Affiliate
at all times following such assignment or in the case of the Sellers, any
control person, partner, equity holder, member, stockholder or co-investor of
any Seller or its Affiliates and (b) the Buyer may freely assign this Agreement
or any of its rights or obligations hereunder, in whole or from time to time in
part to any Person that acquires the Subject Interests (other than pursuant to a
registration statement under the Securities Act or a sale to the general public
in reliance on an exception therefrom); provided, that no such assignment will
in any way affect the assigning Party’s obligations or liabilities under this
Agreement.

Section 12.05 Expenses. Except as otherwise set forth in this Agreement, each
Party shall pay its own costs and expenses (including legal, accounting,
financial advisory and consulting fees and expenses) incurred by such Party in
connection with the negotiation and consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.

Section 12.06 Specific Performance. The Parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to the Buyer and the
Sellers and the Buyer and the Sellers will not have an adequate remedy at Law.
Therefore, the obligations of the Buyer and the Sellers under this Agreement,
including the Sellers’ obligation to sell the Subject Interests to the Buyer and
the Buyer’s obligation to purchase the Subject Interests from the Sellers, shall
be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies shall, however, be cumulative and
not exclusive and shall be in addition to any other remedies which any Party may
have under this Agreement or otherwise.

Section 12.07 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto), together with each of the other Transaction Documents,
constitute the entire understanding and agreement between the Parties with
respect to the subject matter hereof and supersede any and all prior or
contemporaneous discussions, agreements and understandings, whether written or
oral, including for the avoidance of doubt (i) that certain non-binding letter
of intent dated November 16, 2012 and the Letter Agreement (and any iterations
thereof) and (ii) that certain letter agreement dated July 27, 2012 that may
have been made or entered into by or among any of the Parties or any of their
respective Affiliates relating to the transactions contemplated hereby.

 

-36-



--------------------------------------------------------------------------------

Section 12.08 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable Governmental Authority, (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, (b) such provision shall be invalid, illegal or unenforceable only
to the extent strictly required by such Governmental Authority, (c) to the
extent any such provision is deemed to be invalid, illegal or unenforceable,
each of the Sellers and the Buyer agrees that it shall use its best efforts to
cause such Governmental Authority to modify such provision so that such
provision shall be valid, legal and enforceable as originally intended to the
greatest extent possible and (d) to the extent that the Governmental Authority
does not modify such provision, each of the Sellers and the Buyer agrees that
they shall endeavor in good faith to exercise or modify such provision so that
such provision shall be valid, legal and enforceable as originally intended to
the greatest extent possible.

Section 12.09 Disclosure Schedules. The inclusion of any information (including
dollar amounts) in any section of any schedule required by this Agreement (the
“Disclosure Schedules”) shall not be deemed to be an admission or acknowledgment
by the disclosing party or any other Party that such information is required to
be listed on such section of the relevant Disclosure Schedule or is material to
or outside the ordinary course of the business of the applicable Person to which
such disclosure relates. Each disclosure item set forth in the Disclosure
Schedules shall relate only to the specific Section of the Agreement that
corresponds to the number of such Schedule and to any other Section of this
Agreement to which it is reasonably apparent on the face of such disclosure that
such disclosure relates. The information contained in this Agreement, the
Exhibits hereto and the Disclosure Schedules is disclosed solely for purposes of
this Agreement, and no information contained herein or therein shall be deemed
to be an admission by any Party hereto to any Third Party of any matter
whatsoever (including any violation of a legal requirement or breach of
contract).

 

-37-



--------------------------------------------------------------------------------

Section 12.10 Third Party Beneficiaries. This Agreement shall be binding upon
and, except as provided below, inure solely to the benefit of the Parties hereto
and their respective successors and permitted assigns. None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Person other
than the Parties, including any creditor of any Party or any of their
Affiliates, except that (i) this Agreement shall inure to the benefit of the
Non-Recourse Parties as necessary to enforce their rights in accordance with
Section 8.08(b) and (ii) Section 11.02 and this Section 12.10 (solely as it
relates to Section 11.02) shall inure to the benefit of the Debt Financing
Sources. Except for the Non-Recourse Parties and the Debt Financing Sources, in
each case as provided in the immediately preceding sentence, no Person other
than the Parties shall obtain any right under any provision of this Agreement or
shall by reason of any such provision make any claim in respect of any Liability
(or otherwise) against any other Party hereto.

Section 12.11 Facsimiles; Electronic Transmission; Counterparts. This Agreement
may be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any Party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

Section 12.12 Time of Essence. Time is of the essence in the performance of this
Agreement.

Section 12.13 Sealed Instrument. The Parties acknowledge and agree that, solely
with respect to the Fundamental Representations, it is their intent that this
Agreement be, and that it will be treated and construed as, a sealed instrument
under Delaware law, including the statute of limitations applicable to sealed
instruments. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Transaction Document, the Parties acknowledge and agree
that it is not their intent that this Agreement alter, extend or otherwise
modify, or be treated or construed as altering, extending or otherwise
modifying, any survival period under this Agreement or the other Transaction
Documents or any statute of limitations under applicable Law (including Delaware
law), except to the extent provided in the immediately preceding sentence with
respect to the Fundamental Representations. No Party shall, and each Party shall
cause its Affiliates not to, take a position that is inconsistent with this
Section 12.13, whether before any Governmental Authority or otherwise.

 

-38-



--------------------------------------------------------------------------------

Section 12.14 CMO Purchase Agreement. The Buyer agrees that, the Sellers are not
(a) making any representations or warranties or agreeing to any covenants with
respect to the CMO Purchase Agreement or the entities to be acquired thereunder
or the ACMP Subscription Agreement, including the assets, Liabilities, Contracts
or other matters relating thereto or (b) required to update the Disclosure
Schedules to include the assets or equity purchased as part of the CMO Purchase
Agreement or the ACMP Subscription Agreement, including the assets, Liabilities,
Contracts or other matters relating thereto.

Section 12.15 Right to Rely. Following the Closing, any rights to
indemnification, payment, reimbursement or other remedy based on
representations, warranties, covenants or agreements in this Agreement or in any
certificate delivered pursuant hereto shall not be affected by any investigation
conducted at any time, or any knowledge acquired (or capable of being acquired)
before the Closing. The waiver of any condition based on the accuracy of any
representation or warranty, or in the performance of or compliance with, any
such covenant or agreement, shall not affect the right to indemnification,
payment, reimbursement, or any other remedy based on such representations,
warranties, covenants or agreements.

* * * * *

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute and deliver this Agreement under seal,
effective as of the date first above written.

 

THE BUYER: THE WILLIAMS COMPANIES, INC., executed under seal By:   /s/ Donald R.
Chappel Name:   Donald R. Chappel Title:   Senior Vice President, Chief
Financial Officer

SIGNATURE PAGE – FUND I PURCHASE AGREEMENT



--------------------------------------------------------------------------------

THE SELLERS: GIP-A HOLDING (CHK), L.P., executed under seal By: GIP-A Holding
(CHK) GP, L.L.C., its general partner By:   /s/ Jonathan Bram Name:   Jonathan
Bram Title:   Secretary GIP-B HOLDING (CHK), L.P., executed under seal By: GIP-B
Holding (CHK) GP, L.L.C., its general partner By:   /s/ Jonathan Bram Name:  
Jonathan Bram Title:   Secretary GIP-C HOLDING (CHK), L.P., executed under seal
By: GIP-C Holding (CHK) GP, L.L.C., its general partner By:   /s/ Jonathan Bram
Name:   Jonathan Bram Title:   Secretary

SIGNATURE PAGE – FUND I PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Section 1.01 Definitions. As used in this Agreement, and unless the context
otherwise requires, the following terms have the meanings specified or referred
to in this Section 1.01:

“ACMP Equity Issuance” shall have the meaning specified in the recitals.

“ACMP Subscription Agreement” shall have the meaning specified in the recitals.

“Acquired Companies” means AMV, the General Partner, the Partnership and each of
the Subsidiaries of the Partnership as of the Closing Date, excluding Chesapeake
Midstream Operating, L.L.C. and its Subsidiaries (each, an “Acquired Company”).

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition and the definition of Subsidiary,
“control” (including, with correlative meanings, “controlling”, “controlled by”
and “under common control with”) means, with respect to a Person, the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of equity interests,
including but not limited to voting securities, by contract or agency or
otherwise. For purposes of this Agreement and the other Transaction Documents,
except where otherwise noted, the Acquired Companies shall not be considered
Affiliates of any Seller or, prior to the Closing, the Buyer and none of Global
Infrastructure GP II, L.P., Global Infrastructure Investors II, LLC or any
Person controlled by either of them shall be considered an Affiliate of any
Seller or any of its Affiliates.

“Agreement” shall have the meaning specified in the preamble.

“AMV” shall have the meaning specified in the recitals.

“AMV LLC Agreement” shall have the meaning specified in Section 7.04(h).

“AMV Unit Distributions” shall have the meaning specified in Section 2.02.

“AMV Units” means Units as defined in the AMV LLC Agreement.



--------------------------------------------------------------------------------

“Assets” means assets, properties, privileges and interests of whatever kind or
nature, real, personal or mixed, tangible or intangible, and wherever located,
that are owned, leased or licensed by the Acquired Companies.

“Audited Financial Statements” shall have the meaning specified in
Section 4.05(a).

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
for commercial banks in New York, New York.

“Buyer” shall have the meaning specified in the preamble.

“Buyer Confidential Information” means any and all data, information, ideas,
concepts and knowledge, including reports, documents, correspondence, maps,
interpretations, records, logs and technical, business or land data or
information, and whether geological, geophysical, economic, financial, land,
business or management in nature, whether electronic, written or oral; provided,
however, that, notwithstanding the foregoing, the following will not constitute
Buyer Confidential Information: (i) information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
a Seller or any of its Affiliates or Representatives; (ii) information which was
already known to a Seller prior to such information being furnished to such
Seller, other than any information relating to an Acquired Company, which
information was acquired by a Seller prior to the Closing Date; and
(iii) information which becomes available to a Seller from a source that, to the
Knowledge of such Seller, was not subject to any prohibition against
transmitting the information to a Seller and was not bound by a confidentiality
agreement to the Buyer or Acquired Company, including information which is
acquired independently from a Third Party that has the right to disseminate such
information at the time it is acquired by a Seller; provided that this clause
shall not apply (x) to information acquired from the Buyer or Acquired Company
prior to the Closing Date; or (y) to information developed by a Seller
independently of Buyer Confidential Information provided to such Seller by or on
behalf of the Buyer or an Acquired Company.

“Buyer Indemnified Parties” shall have the meaning specified in Section 8.02(a).

“Buyer Material Adverse Effect” means any event, change, fact, development,
circumstance, condition or occurrence that, individually or in the aggregate
with one or more other events, changes, facts, developments, circumstances,
conditions or occurrences, would or would be reasonably likely to materially
impair the ability of the Buyer or its Affiliates to perform any of its
obligations or to consummate any of the transactions under the Transaction
Documents or otherwise materially threaten or materially impede the Buyer’s or
its Affiliates’ consummation or performance of the transactions or obligations
under the Transaction Documents.

 

A-2



--------------------------------------------------------------------------------

“Claim” shall have the meaning specified in Section 8.03(a).

“Claim Deductible” shall have the meaning specified in Section 8.04(a).

“Claim Notice” shall have the meaning specified in Section 8.03(a).

“Closing” shall have the meaning specified in Section 2.03.

“Closing Date” shall have the meaning specified in Section 2.03.

“CMO Disposition” shall have the meaning specified in the recitals.

“CMO Purchase Agreement” shall have the meaning specified in the recitals.

“CMO Purchase Partnership Agreement Amendment” means the Amendment No. 2 to the
Partnership Agreement entered into in connection with the ACMP Equity Issuance.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means Common Units as defined in the Partnership Agreement.

“Company Material Adverse Effect” means any event, change, fact, development,
circumstance, condition, matter or occurrence that, individually or in the
aggregate with one or more other events, changes, facts, developments,
circumstances, conditions, matters or occurrences, is or would be reasonably
likely to be materially adverse to, or has had or would be reasonably likely to
have a material adverse effect on or change in, on or to the business, condition
(financial or otherwise) or operations of the Acquired Companies, taken as a
whole (including, their respective assets, properties or businesses, taken as a
whole); provided, however, that, none of the following events, changes, facts,
developments, circumstances, conditions, matters or occurrences (either alone or
in combination) shall be taken into account for purposes of determining whether
or not a Company Material Adverse Effect has occurred: (i) the announcement (in
accordance with the terms of this Agreement) of this Agreement and the
transactions contemplated hereby, including any disruption of customer or
supplier relationships

 

A-3



--------------------------------------------------------------------------------

or loss of any employees or independent contractors of any Acquired Company;
(ii) the natural gas transportation industry generally; (iii) changes in GAAP or
interpretations thereof; (iv) the economy or securities markets of the United
States generally; or (v) the announcement, performance or consummation of the
CMO Disposition or the ACMP Equity Issuance or any of the transactions
contemplated by the CMO Purchase Agreement or ACMP Subscription Agreement;
except, in the case of clauses (ii) through (iv), to the extent
disproportionately affecting the Acquired Companies as compared with other
Persons in the natural gas transportation industry and then only such
disproportionate impact shall be considered.

“Competing Transaction” shall have the meaning specified in Section 6.07.

“Confidential Information” means the Buyer Confidential Information and the
Seller Confidential Information.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, evidence of indebtedness, security agreement, lease, easement, right
of way agreement, sublease, license, commitment, subcontract, or other
arrangement, understanding, undertaking, commitment, or obligation, whether
written or oral.

“Courts” shall have the meaning specified in Section 11.01.

“Current AMV Agreement” shall have the meaning set forth in Section 4.03(g).

“Current GP Agreement” shall have the meaning set forth in Section 4.04(b).

“Current Partnership Agreement” shall have the meaning set forth in the
definition of “Partnership Agreement”.

“Debt Financing” means any debt financing (including, without limitation, lines
of credit, bridge facilities, term loan facilities, revolving credit facilities
or short-term liquidity facilities) entered into by Buyer in connection with the
Closing and the transactions contemplated by this Agreement.

“Debt Financing Sources” means, collectively, the agents, lead arrangers,
bookrunners, lenders and other entities that have committed to provide and/or
arrange or otherwise entered into agreements in connection with any Debt
Financing.

“De Minimis Claim” shall have the meaning specified in Section 8.04(a).

 

A-4



--------------------------------------------------------------------------------

“Disclosure Schedules” shall have the meaning specified in Section 12.09.

“DLLCA” means the Delaware Limited Liability Company Act.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act.

“Encumbrances” any mortgage, deed of trust, encumbrance, charge, claim,
equitable or other interest, easement, right of way, building or use
restriction, lien, option, pledge, security interest, purchase rights,
preemptive right, right of first refusal or similar right or adverse claim or
restriction of any kind.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Financial Statements” shall have the meaning specified in Section 4.05(a).

“Fundamental Representations” shall have the meaning specified in Section 8.01.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Partner” means the General Partner of the Partnership as defined in the
Partnership Agreement.

“General Partner LLC Agreement” shall have the meaning specified in
Section 7.04(i).

“GIP II Hawk Holdings” shall have the meaning specified in the recitals.

“GIP-A” shall have the meaning specified in the preamble.

“GIP-B” shall have the meaning specified in the preamble.

“GIP-C” shall have the meaning specified in the preamble.

“GIP Eagle” shall have the meaning specified in Section 4.03(d).

“Governmental Authority” means any (a) federal, state, local, or municipal
government, or any subsidiary body thereof or (b) governmental or
quasi-governmental authority of any nature, including, (i) any governmental
agency, branch, department, official, or entity, (ii) any court, judicial
authority, or other tribunal, and (iii) any arbitration body or tribunal.

 

A-5



--------------------------------------------------------------------------------

“GP Interest” shall have the meaning specified in Section 4.03(b).

“Incentive Distribution Rights” has the meaning specified in the Partnership
Agreement.

“Indemnified Party” means any of the Buyer Indemnified Parties or the Seller
Indemnified Parties, as applicable.

“Indemnifying Party” shall have the meaning specified in Section 8.03(a).

“Knowledge” means the actual knowledge after due and reasonable inquiry of, in
the case of the Sellers, the individuals listed in Schedule 2.01 and, in the
case of the Buyer, the individuals listed in Schedule 2.02.

“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, Order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.

“Letter Agreement” means the letter agreement, dated July 27, 2012, by and among
The Williams Companies, Inc. and Global Infrastructure Management, LLC.

“Liability” means, collectively, any indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued,
absolute, contingent or otherwise.

“Loss” shall have the meaning specified in Section 8.02(a).

“Non-Recourse Persons” shall have the meaning specified in Section 8.08(b).

“Notional General Partner Units” has the meaning specified in the Partnership
Agreement.

“OLLC” means Access MLP Operating, L.L.C., a Delaware limited liability company.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Authority.

 

A-6



--------------------------------------------------------------------------------

“Organizational Document” means (i) with respect to a corporation, the articles
or certificate of incorporation and bylaws thereof together with any other
governing agreements or instruments of such corporation or the shareholders
thereof, each as amended, (ii) with respect to a limited liability company, the
certificate of formation and the operating or limited liability company
agreement or regulations thereof, or any comparable governing instruments, each
as amended, (iii) with respect to a partnership, the certificate of formation
and the partnership agreement of the partnership and, if applicable, the
Organizational Documents of such partnership’s general partner, or any
comparable governing instruments, each as amended and (iv) with respect to any
other Person, the organizational, constituent or governing documents or
instruments of such Person.

“Partnership” shall have the meaning specified in the recitals.

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of Access Midstream Partners, L.P. dated as of August 3,
2010, as amended by the Amendment No. 1 to the First Amended and Restated
Agreement of Limited Partnership of Access Midstream Partners, L.P. dated as of
July 24, 2012 (the “Current Partnership Agreement”), as further amended by the
CMO Purchase Partnership Agreement Amendment, dated as of the Closing Date.

“Partnership SEC Documents” means all registration statements, annual and
quarterly reports, current reports, definitive proxy statements, and other
forms, reports, schedules, statements and other documents, as amended, filed or
furnished by the Partnership with the Commission.

“Party” means, as applicable, the Buyer and the Sellers.

“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative, association,
foreign trust, unincorporated organization, foreign business organization or
Governmental Authority or any department or agency thereof, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.

“Proceedings” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority,
arbitrator, or mediator.

 

A-7



--------------------------------------------------------------------------------

“Public Equity Offering” means the issuance and sale of Common Units or such
other equity interests in an underwritten public offering, effected by the
Partnership after the date hereof and prior to or on the Closing Date in
connection with the funding of the CMO Disposition.

“Purchase Price” shall have the meaning specified in Section 2.01(a).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
August 3, 2010, by and among the Partnership, the Sellers and GIP Eagle, as
amended.

“Remedies Exception” means the extent to which enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

“Representatives” means all directors, officers, managers, trustees, employees,
consultants, advisors (including attorneys), or other representatives of a
Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Seller” and “Sellers” shall have the meaning specified in the preamble.

“Seller AMV Units” shall have the meaning specified in the recitals.

“Seller Confidential Information” means any and all data, information, ideas,
concepts and knowledge, including reports, documents, correspondence, maps,
interpretations, records, logs and technical, business or land data or
information, and whether geological, geophysical, economic, financial, land,
business or management in nature, whether electronic, written or oral; provided,
however, that, notwithstanding the foregoing, the following will not constitute
Seller Confidential Information: (i) information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
the Buyer or any of its Affiliates or Representatives; (ii) information which
was already known to the Buyer prior to such information being furnished to the
Buyer; and (iii) information which becomes available to the Buyer from a source
other than a Seller if, to the knowledge of the Buyer, such source was not
subject to any prohibition against transmitting the information to the Buyer and
was not bound by a confidentiality agreement to a Seller, including information
which is acquired independently from a Third Party that has the right to
disseminate such information at the time it is acquired by the Buyer; or (iv) is
developed by the Buyer independently of Seller Confidential Information provided
to the Buyer by or on behalf of the Seller.

 

A-8



--------------------------------------------------------------------------------

“Seller Guarantee” means the guarantee of the obligations of the Sellers under
this Agreement, dated as of the Closing Date, substantially in the form agreed
to by the Parties.

“Seller Indemnified Parties” shall have the meaning specified in
Section 8.02(b).

“Seller Material Adverse Effect” means any event, change, fact, development,
circumstance, condition or occurrence that, individually or in the aggregate
with one or more other events, changes, facts, developments, circumstances,
conditions or occurrences, would or would be reasonably likely to materially
impair the ability of any Seller or its Affiliates to perform any of its
obligations or to consummate any of the transactions under the Transaction
Documents or otherwise materially threaten or materially impede the Sellers’ or
their Affiliates’ consummation or performance of the transactions or obligations
under the Transaction Documents.

“Seller Subordinated Units” shall have the meaning specified in the recitals.

“Subject Interests” shall have the meaning specified in the recitals.

“Subordinated Unit Distributions” shall have the meaning specified in
Section 2.02.

“Subordinated Units” means Subordinated Units as defined in the Partnership
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity, whether
incorporated or unincorporated, of which (a) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, (b) a general partner interest is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof or (c) if a limited liability company, partnership,
association, or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination

 

A-9



--------------------------------------------------------------------------------

thereof. For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association, or other business entity (other than a corporation) if such Person
or Persons shall be allocated a majority of limited liability company,
partnership, association, or other business entity gains or losses.

“Survival Period” shall have the meaning specified in Section 8.01.

“Tax” means (a) all taxes, charges, fees, levies, or other assessments,
including all net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, social
security, unemployment, excise, estimated, severance, stamp, occupation,
property, or other taxes, customs duties, fees, assessments, or charges of any
kind whatsoever, or other tax of any kind whatsoever, including all interest and
penalties thereon, and additions to tax or additional amounts, imposed by any
Tax Authority and (b) any Liability for the payment of any amounts of any of the
foregoing as a result of being a member of an affiliated, consolidated,
combined, or unitary group or being a party to any agreement or arrangement
whereby Liability for payment of such amounts was determined or taken into
account with reference to the Liability of any other Person.

“Tax Authority” means a Governmental Authority or political subdivision thereof
responsible for the imposition, administration, assessment, or collection of any
Tax (domestic or foreign) and the agency (if any) charged with the collection or
administration of such Tax for such entity or subdivision.

“Tax Returns” means any return, declaration, report, claim for refund, estimate,
information, rendition, statement or other document pertaining to any Taxes
required to be filed with a Governmental Authority, and including any
attachments or supplements or amendments thereto.

“Third Party” means any Person other than (i) a Party, (ii) an Affiliate of a
Party or (iii) an Acquired Company.

“Third Party Claim” shall have the meaning specified in Section 8.03(b).

“Transaction Documents” means, collectively, this Agreement, the AMV LLC
Agreement and the General Partner LLC Agreement, the Seller Guarantee and any
and all other agreements or instruments provided for in this Agreement to be
executed and delivered by the Parties in connection with the transactions
contemplated hereby; provided, however, for the

 

A-10



--------------------------------------------------------------------------------

avoidance of doubt, the Transaction Documents shall not include the CMO Purchase
Agreement, the ACMP Subscription Agreement or the agreements or instruments
provided for therein to be executed and delivered by the parties thereto in
connection with the transactions contemplated thereby (other than this Agreement
and the other Transaction Documents defined herein giving effect to this
proviso).

“Transfer Taxes” shall have the meaning specified in Section 9.01.

“Tribunal” shall have the meaning specified in Section 6.06(c).

“Unaudited Financial Statements” shall have the meaning specified in
Section 4.05(a).

Section 1.02 Rules of Interpretation. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the
following provisions:

(a) the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;

(b) examples are not to be construed to limit, expressly or by implication, the
matter they illustrate;

(c) the word “including” and its derivatives mean “including without limitation”
and is a term of illustration and not of limitation;

(d) all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or in the plural and correlative
forms of defined terms shall have corresponding meanings;

(e) the word “or” is not exclusive, and has the inclusive meaning represented by
the phrase “and/or”;

(f) a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;

 

A-11



--------------------------------------------------------------------------------

(g) all references to prices, values or monetary amounts refer to United States
dollars;

(h) wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(i) the Transaction Documents have been jointly prepared by the parties thereto,
and no Transaction Document shall be construed against any Person as the
principal draftsperson hereof or thereof, and no consideration may be given to
any fact or presumption that any Party had a greater or lesser hand in drafting
this Agreement;

(j) the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;

(k) any references herein to a particular Section, Article, Exhibit or Schedule
means a Section or Article of, or an Exhibit or Schedule to, this Agreement
unless otherwise expressly stated herein;

(l) the Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement;

(m) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all determinations with respect to accounting matters hereunder
shall be made, in accordance with GAAP, applied on a consistent basis;

(n) all references to days shall mean calendar days unless otherwise provided;

(o) all references to time shall mean New York City time;

(p) references to any Person shall include such Person’s successors and
permitted assigns;

(q) any references to a Person that will be party to a Transaction Document
includes any Person that is contemplated hereunder to be party to a Transaction
Document; and

(r) all references in Article III, Article IV and Article V to any Law or
Contract shall mean such Law or Contract, as in effect on the such
representation was made.

 

A-12



--------------------------------------------------------------------------------

SCHEDULE 1.01 – Seller Subject Interests / Purchase Price Allocation

 

            Subject Interests     AMV Units
Purchase Price             Subordinated
Units      Subordinated
Units
(%
Ownership)     Subordinated
Units Purchase
Price      AMV Units      AMV Units
(%
Ownership)        Total Purchase
Price  

GIP-A

     12,455,939         36.064 %    $ 424,975,443.63         180.321912        
36.064 %    $ 232,536,673.01       $ 657,512,116.64   

GIP-B

     4,400,496         12.741 %    $ 150,137,469.90         63.705035        
12.741 %    $ 82,151,729.63       $ 232,289,199.53   

GIP-C

     17,681,626         51.195 %    $ 603,267,013.09         255.973053        
51.195 %    $ 330,093,670.74       $ 933,360,683.83                   

 

 

    

 

 

 

Total:

     34,538,061         100 %    $ 1,178,379,926.62         500         100 %   
$ 644,782,073.38       $ 1,823,162,000   



--------------------------------------------------------------------------------

SCHEDULE 2.01 – Knowledge of Sellers

William Brilliant

Matthew Harris



--------------------------------------------------------------------------------

SCHEDULE 2.02 – Knowledge of Buyer

Donald R. Chappel